Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00367-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                      Gabriela ROCHA,
                                          Appellee

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19451
                       Honorable John D. Gabriel, Jr., Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying the City of San Antonio’s plea to the jurisdiction is REVERSED, and judgment is
RENDERED granting the plea to the jurisdiction and dismissing for lack of subject-matter
jurisdiction Gabriela Rocha’s claims against the City of San Antonio. It is ORDERED that
Appellant City of San Antonio recover its costs on appeal from Appellee Gabriela Rocha.

       SIGNED December 12, 2018.


                                                _____________________________
                                                Karen Angelini, Justice